 SAN FRANCISCO WEB PRESSMEN NO. 4San Francisco Web Pressmen and Platemakers'Union No. 4 affiliated with the InternationalPrinting and Graphic Communications Union ofNorth America (San Francisco NewspaperPrinting Company, Inc., d/b/a San FranciscoNewspaper Agency) and Gil Fowler. Case 20-CB-472125 August 1983SUPPLEMENTAL DECISION ANDORDERBY CHAIRMAN DOTSON AND MEMBERSJENKINS AND ZIMMERMANOn 25 April 1980 the National Labor RelationsBoard issued a Decision and Order in the above-entitled proceeding.' Therein, the Board, reversingthe Administrative Law Judge's contrary findings,found that Respondent did not breach its duty offair representation toward employees Mike Tenorioand Gil Fowler when it processed a grievance con-cerning their discharge without personally inter-viewing them concerning the events which led tothe discharge. Rather, the Board found that, byseparately interviewing two employee eyewitnessesas well as a third employee who was involved inthe incident which led to the discharge of Tenorioand Fowler, Respondent had acted within the"wide range of reasonableness" accorded a statuto-ry bargaining representative and had satisfied itsduty of fair representation.2Accordingly, theBoard concluded that Respondent had not violatedSection 8(b)(1)(A) of the Act, and dismissed thecomplaint in its entirety. Thereafter, Tenorio andFowler filed a petition for review of the Board'sDecision and Order and the entire matter came tobe heard before the United States Court of Appealsfor the Ninth Circuit.On 29 June 1982 the court issued its opinion re-versing the Board's decision and finding that Re-spondent had violated the Act, as found by the Ad-ministrative Law Judge.3In the court's view, the"particular circumstances of this case" obligatedRespondent to attempt to ascertain Tenorio's andFowler's versions of the events that led to theirdischarge. Having found that Respondent violatedSection 8(b)(1)(A) of the Act, as alleged in thecomplaint, the court remanded this proceeding tothe Board for further proceedings in accordancewith its opinion.The Board accepted the remand. Pursuant tosaid remand, the Board invited the parties to filestatements of position with respect to the issues249 NLRB 88 (Member Jenkins concurring).2 Id. at 90, citing Ford MUotor Co. v Huffman, 345 U.S. 330 (1953)3 Michael Tenorio & Gil Fowler v. .NLRB, 680 F.2d 598 (Circuit JudgeHug dissenting), petition for rehearing denied 13 October 1982).267 NLRB No. 78raised. Such statements have been filed by the Gen-eral Counsel, Tenorio and Fowler, and Respond-ent.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has reviewed further the entirerecord in this proceeding, including the statementsof position, and, having accepted the court's deci-sion as the law of the case, has decided to adoptthe recommended remedy of the AdministrativeLaw Judge reported at 249 NLRB 88, 97, and toadopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board hereby orders that the Respondent,San Francisco Web Pressmen and Platemakers'Union No. 4 affiliated with the International Print-ing and Graphic Communications Union of NorthAmerica, its officers, agents. and representatives,shall:1. Cease and desist from:(a) Failing or refusing to fairly represent any em-ployee by processing his or her grievance in an ar-bitrary or perfunctory manner.(b) In any like or related manner restraining orcoercing employees in the exercise of the rightsguaranteed them by Section 7 of the Act.2. Take the following affirmative action which isnecessary to effectuate the policies of the Act:(a) Request San Francisco Newspaper PrintingCompany, Inc., d/b/a San Francisco NewspaperAgency to reinstate Gil Fowler and Mike Tenorioto their former positions of employment; and, if itrefuses, promptly pursue the remaining stages ofthe grievance procedure, including arbitration, ingood faith with due diligence.(b) Permit Gil Fowler and Mike Tenorio to havetheir own counsel at the remaining stages of thegrievance procedure and at the arbitration proceed-ing and pay the reasonable legal fees of such coun-sel.(c) In the event that it is not possible to pursuethe remaining stages of the grievance proceduredue to considerations of timeliness, resulting in theinability to resolve the grievance of Gil Fowlerand Mike Tenorio on the merits, make Fowler andTenorio whole for any loss of pay they may havesuffered as a result of its unlawful conduct in proc-essing their grievance in an arbitrary or perfuncto-ry manner, in the manner set forth in the Adminis-trative Law Judge's remedy.451 DECISIONS OF NATIONAL LABOR RELATIONS BOARD(d) Preserve and, upon request, make available tothe Board or its agents, for examination and copy-ing, all dispatch hall records, reports, work lists,and other documents necessary to analyze theamount of backpay due under the terms of thisOrder.4(e) Post at its San Francisco, California, hiringhall copies of the attached notice marked "Appen-dix."5Copies of said notice, on forms provided bythe Regional Director for Region 20, after beingduly signed by Respondent's authorized representa-tive, shall be posted by Respondent immediatelyupon receipt thereof, and be maintained by it for 60consecutive days thereafter, in conspicuous places,including all places where notices to members arecustomarily posted. Reasonable steps shall be takenby Respondent to ensure that said notices are notaltered, defaced, or covered by any other material.(f) Forward signed copies of said notice to theRegional Director for Region 20 for posting bySan Francisco Newspaper Printing Company, Inc.,d/b/a San Francisco Newspaper Agency, if will-ing, at locations in San Francisco, California,where notices to employees are customarily posted.(g) Notify the Regional Director for Region 20,in writing, within 20 days from the date of thisOrder, what steps Respondent has taken to complyherewith.IT IS FURTHER ORDERED that the complaint be,and it hereby is, dismissed insofar as it alleges vio-lations of the Act not found herein.4 See Plumbers Local 40 (Mechanical Contractors), 242 NLRB 1157(1979).s In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursu-ant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations Board."APPENDIXNOTICE To EMPLOYEES AND MEMBERSPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT fail or refuse to fairly repre-sent any employee represented by us and WEWILL not arbitrarily and perfunctorily processany employee's grievance.WE WILL NOT in any like or related mannerrestrain or coerce employees in the exercise ofthe rights guaranteed them by Section 7 of theAct.WE WILL request San Francisco NewspaperPrinting Company, Inc., d/b/a San FranciscoNewspaper Agency to reinstate Gil Fowlerand Mike Tenorio to their former positions ofemployment, and, if it refuses to do so, WEWILL promptly pursue the remaining stages ofthe grievance procedure, including arbitration,in good faith with all due diligence.WE WIILL permit Gil Fowler and Mike Ten-orio to be represented by their own counsel atthe remaining stages of the grievance proce-dure and at the arbitration proceeding, and WEWILL pay the reasonable legal fees of suchcounsel.WE WILL make Gil Fowler and Mike Ten-orio whole, with interest, for any loss of paythey may have suffered as a result of our fail-ure to fairly process their grievance concern-ing their discharges by San Francisco Newspa-per Printing Company, Inc., d/b/a San Fran-cisco Newspaper Agency, if their grievanceconcerning those discharges cannot be proc-essed through the grievance procedure to arbi-tration because it is not timely.SAN FRANCISCO WEB PRESSMEN ANDPLATEMAKERS' UNION No. 4 AFFILI-ATED WITH THE INTERNATIONALPRINTING AND GRAPHIC COMMUNI-CATIONS UNION OF NORTH AMERICA452